t c memo united_states tax_court nancy louise field petitioner v commissioner of internal revenue respondent docket no filed date john m mooney jr for petitioner marshall r jones and john f driscoll for respondent memorandum opinion thornton judge this case is before us on respondent’s motion for summary_judgment respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under section a the issues for decision are whether petitioner is entitled to a tax_credit for adoption_expenses under sec_23 and whether she is liable for the sec_6662 penalty background the record reveals or the parties do not dispute the following on date petitioner and her husband who is petitioner’s counsel of record were married they did not live apart during the last six months of on her federal_income_tax return petitioner claimed a status of married filing separate and claimed that under sec_23 she was entitled to a qualified adoption_expense_credit of dollar_figure which exactly offset her reported tentative_tax of the same amount in his notice_of_deficiency respondent’s disallowance of petitioner’s claimed qualified adoption_expense_credit resulted in a dollar_figure deficiency respondent also determined that pursuant to sec_6662 petitioner was liable for an accuracy-related_penalty of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b the moving party bears the burden of proving that there is no genuine dispute as to any material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 98_tc_518 aff’d 17_f3d_965 7th cir when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine dispute for trial rule d sec_23 allows a credit against an individual’s income_tax for qualified_adoption_expenses paid_or_incurred by the taxpayer if the taxpayer is married at the close of the taxable_year this credit is generally allowed only if the taxpayer and his or her spouse file a joint_return for that taxable_year joint filing requirement sec_23 because petitioner was married as of the close of there are certain exceptions to the general_rule see sec_23 cross- referencing sec_21 and petitioner has not alleged and the record continued but did not file a joint_return she is not entitled to any credit under sec_23 in opposing respondent’s motion for summary_judgment petitioner contends that the joint filing requirement violates her equal protection rights under the fifth_amendment to the u s constitution she alleges that before she married in she adopted children that her husband has never adopted any of these children and that for all practical purposes she has been their only support petitioner contends that the effect of the joint filing requirement is to penalize her for having married in she contends that in this unique situation of hers she should be treated as unmarried the fifth_amendment as applied to federal legislation encompasses the equal protection requirements of the fourteenth amendment 420_us_636 n the supreme court recently reiterated its longstanding holding that ‘a classification neither involving fundamental rights nor proceeding along suspect lines cannot run afoul of the equal protection clause if there is a rational relationship between the disparity of treatment and some legitimate governmental purpose ’ see armour v city of continued does not show that any of these exceptions applies in this case indianapolis __ u s __ __ 132_sct_2073 quoting 509_us_312 petitioner appears to suggest that the joint filing requirement imposes an impermissible classification on the basis of marital status the effects if any that the joint filing requirement has had on petitioner’s right to marry or her familial relationships are incidental burdens and do not rise to the level of an impermissible burden necessitating a heightened standard of review by this court cf 434_us_374 stating that although the right to marry is of fundamental importance the state may legitimately impose reasonable regulations that do not significantly interfere with decisions to enter into the marital relationship 434_us_47 explaining that social_security classifications that had a tangential impact upon a marital decision did not violate due process see also 58_tc_556 upholding different tax_rates for married and single taxpayers aff’d per curiam 474_f2d_1399 2d cir rather the complained-of classification is at most what the supreme court has labeled a tax classification armour __ u s at __ s ct pincite a tax classification is constitutionally valid if ‘there is a plausible policy reason for the classification the legislative facts on which the classification is apparently based rationally may have been considered to be true by the governmental decisionmaker and the relationship of the classification to its goal is not so attenuated as to render the distinction arbitrary or irrational ’ id at __ s ct pincite quoting 505_us_1 there is deemed to be a plausible policy reason if ‘there is any reasonably conceivable state of facts that could provide a rational basis for the classification ’ id at __ s ct pincite quoting fcc v beach commc’ns inc 508_us_307 moreover because the classification is presumed constitutional the ‘burden is on the one attacking the legislative arrangement to negative every conceivable basis which might support it ’ id at __ s ct pincite1 quoting doe u s pincite the joint filing requirement is very similar to a requirement under former sec_214 which allowed a deduction for child care expenses for married taxpayers but only if they filed joint returns this court held that requirement to be valid under the equal protection clause and its holding was affirmed by the court_of_appeals for the fifth circuit to which any appeal of this case would lie see sec_7482 69_tc_505 cash v commissioner tcmemo_1977_405 aff’d per curiam 580_f2d_152 5th cir with respect to the joint filing requirement under sec_23 as with the joint filing requirement under former sec_214 congress could reasonably assume that spouses who live together share the cost of maintaining the household so as to justify the joint filing requirement for this purpose it is immaterial whether the assumption might have proved erroneous in petitioner’s situation as she alleges furthermore we believe that plausible administrative considerations provide a rational basis for the joint filing requirement see armour __ u s at __ s ct pincite ordinarily administrative considerations can justify a tax- related distinction for instance the joint filing requirement plausibly mitigates administrative concerns against married taxpayers’ claiming duplicative adoption credits for the same child on separate returns petitioner suggests that respondent has allowed her to claim adoption tax_credits for under the same format which we understand to mean with respect to a return that she filed separately she contends that respondent’s alleged lack of consistency denies her equal protection under the law petitioner’s argument is without merit each tax_year stands on its own and must be separately considered see 394_us_678 the commissioner is not required for any given year to allow a tax_benefit permitted for a previous or subsequent year see eg lerch v commissioner f 2d n 7th cir aff’g tcmemo_1987_295 113_tc_158 we conclude and hold that the joint filing requirement does not violate the equal protection clause finding no genuine issue of material fact requiring a trial in this case with regard to the disallowance of the tax_credit under sec_23 we further hold that respondent is entitled to summary_judgment on that issue respondent also determined that petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 respondent bears the burden of production with respect to this penalty see sec_7491 to meet this burden respondent must produce evidence establishing that it is appropriate to impose this penalty once respondent has done so the burden_of_proof is on petitioner to show that the penalty does not apply see 116_tc_438 sec_6662 and b and imposes a penalty equal to of the portion of the underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under like circumstances see eg 925_f2d_348 9th cir aff’g 92_tc_1 85_tc_934 a substantial_understatement_of_income_tax is defined in sec_6662 as an understatement that exceeds the greater of of the tax required to be shown on the return or dollar_figure petitioner’s dollar_figure understatement exceeds dollar_figure which is greater than of the tax required to be shown on her return accordingly respondent has met his burden of production to show that petitioner has a substantial_understatement_of_income_tax respondent having met his burden petitioner must come forward with persuasive evidence that the determination is incorrect see rule a higbee v commissioner t c pincite taxpayers can meet this burden by showing that they acted with reasonable_cause and in good_faith sec_6664 sec_1 a income_tax regs petitioner asserts that she acted with reasonable_cause and in good_faith because there is a genuine dispute as to the material facts with respect to this issue respondent is not entitled to summary_judgment on this issue accordingly we will grant in part respondent’s motion for summary_judgment to reflect the foregoing an appropriate order will be issued
